          Case 4:18-cr-01013-CKJ-DTF Document 104 Filed 08/08/19 Page 1 of 3



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,                ) CR 18-01013-001-TUC-CKJ(DTF)
10                                            )
                   Plaintiff,                 )        MOTION FOR STATUS
11                                            ) CONFERENCE/CHANGE OF PLEA
            v.                                )              HEARING
12                                            )
     Matthew Bowen,                           )
13                                            )
                   Defendant.                 )
14                                            )
15

16
           It is expected that excludable delay under Title 18, United States Code, §
17

18   3161(h)(1)(F) will occur as a result of this motion or an order based thereon.
19
           This matter is set for trial on August 12, 2019. On the afternoon of August 6, 2019,
20
     undersigned counsel was contacted by an attorney from the U.S. Attorney’s Office in
21

22   Phoenix to discuss a possible pre-trial resolution to this matter. On the morning of August
23
     8, 2019, the parties agreed to the terms of a plea agreement which will resolve this matter.
24
     Therefore, given the proximity of the trial date, and in order to avoid unnecessarily calling
25

26   to Court a jury venire panel on Monday, the defense and attorneys for the government


                                                                                                1
          Case 4:18-cr-01013-CKJ-DTF Document 104 Filed 08/08/19 Page 2 of 3




 1
     request that a hearing/status conference be scheduled as soon as possible.   The

 2   government has no objection to this motion.
 3                     Respectfully submitted this 8th day of August, 2019.
 4
                                    LAW OFFICE OF SEAN CHAPMAN, P.C.
 5
                                    BY: /s/ Sean Chapman
 6                                       Sean Chapman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                    2
          Case 4:18-cr-01013-CKJ-DTF Document 104 Filed 08/08/19 Page 3 of 3




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on August 8, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6
     Monica Ryan
 7
     Monica.Ryan@us.doj.gov
 8   US Attorney’s Office – Tucson, AZ
     405 W. Congress, Suite 4800
 9
     Tucson, AZ 85701-4050
10

11
     Serena Lara
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                              3
